Citation Nr: 0528204	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to March 1984.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2003 
the Board remanded the claim to the RO to attempt to obtain 
any records of treatment or diagnosis of PTSD from 1997 to 
the present.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 1999 letter 
informed him that in order to substantiate his claim for 
service connection for PTSD, he would need to submit a 
statement from a doctor giving a diagnosis of PTSD and 
showing a nexus between the PTSD diagnosis and an event, 
accident or activity in service.  He was also provided a PTSD 
questionnaire to specifically detail the traumatic events he 
experienced in service.   A January 2001 supplemental 
statement of the case (SSOC) then explicitly informed him 
that substantiation of a PTSD service connection claim 
requires medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  A January 2004 letter explained that VA 
was responsible for obtaining relevant records from any 
federal agency and that VA would make reasonable efforts to 
obtain records not in the custody of a federal agency but 
that it was ultimately his responsibility to make sure that 
VA received all requested records not in the possession of a 
federal agency.  The December 1999 rating decision, a 
February 2000 statement of the case (SOC) and SSOCs in June 
2000, January 2001, May 2002 and July 2005 provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.    

The July 2005 SSOC specifically provided the regulatory text 
of the VCAA, including the requirement that the claimant be 
asked to submit any evidence in his possession pertinent to 
the claim.  In combination with earlier notices (i.e. the 
July 1999 letter, the January 2001 SSOC and the January 2004 
letter) that explained the types of evidence necessary to 
substantiate the claim and asked the veteran to submit or 
identify (for VA to obtain) such evidence, this was 
equivalent to requesting that he submit any evidence in his 
possession pertaining to the claim.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical and personnel (pertaining to units 
of assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations and 
official travel outside the U.S) records.  He was also 
provided a VA psychiatric examination, in April 2002.   
Pursuant to the Board's September 2003 remand, the RO 
requested that the veteran provide authorization for VA to 
obtain any records of treatment or diagnosis for PTSD from 
1997 to the present, specifically including records of any 
PTSD treatment or diagnosis he received while living in 
Colorado.  He did not respond to the request.  Given that the 
duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the Board finds that VA 
has met its assistance obligations.  No further assistance is 
required.  The claimant is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

Service personnel records show that the veteran served as a 
tank commander and driver.  Service medical records do not 
reveal any psychiatric treatment or psychiatric diagnoses.  
On medical examination in January 1984, two months prior to 
separation, no psychiatric problems were noted.  In April 
1978 the veteran was involved in a tank accident which 
resulted in the death of a fellow serviceman and injury to 
the veteran's back.  In February 1984 he opted out of a 
service separation medical examination. 

A newspaper article submitted by the veteran documents the 
details of the veteran's tank accident in service.  It 
indicates that the tank rolled over on top of another 
serviceman after a bridge gave way, causing that man's death.  
The veteran drove onto the bridge pursuant to orders from the 
tank commander.  It was noted that he sustained minor 
injuries. 
A report of a May 1999 intake appointment at the San 
Bernadino Vet Center reveals that the veteran was not 
currently endorsing PTSD symptoms or guilt feelings.  He did 
state that he had problems getting along with wives and 
girlfriends because he got angry.  He was found ineligible 
for Vet Center services, but was referred for VA Medical 
Center (VAMC) services.  
 
On his March 2000 Form 9, the veteran indicated that he 
blamed himself for the tank accident in service and that he 
was continually reliving the event.  Tanks, auto accidents 
and even newspaper articles constantly reminded him of it.  
He was experiencing constant nightmares, night sweats and 
guilt.  

An August 2000 VAMC behavioral health intake produced a 
provisional diagnosis of PTSD and a history of alcohol abuse.  
The veteran reported that he continued to have nightmares 
associated with the tank accident 1 to 2 times per week and 
symptoms of increased arousal and that he had a significant 
history of avoiding stimuli associated with the accident.  He 
denied intrusive memories during the day.

VAMC behavioral health records from August 2000 to January 
2001 show individual therapy, mostly centering around anger 
issues.  No mention was made of diagnosis or treatment of 
PTSD.  Diagnoses included adjustment disorder with mixed 
anxiety and depressed mood and major depressive disorder, 
single episode.     

On VA examination in April 2002, the examiner found that the 
veteran did not meet the criteria for PTSD or any other 
psychiatric diagnosis.  He did report some intrusive memories 
and mild avoidance related to the tank accident, but did not 
meet the full criteria for the PTSD diagnosis.  In addition 
to the absence of the specific symptoms required for the 
diagnosis, he did not fulfill PTSD criteria because he was 
not currently experiencing clinically significant distress or 
impairment in social functioning.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

It is not in dispute that the veteran was subjected to a 
stressor event in service.  His "tank accident" is well 
documented.  That, of itself, is insufficient to establish 
service connection.  In any claim seeking service connection, 
a threshold requirement that must be satisfied is that there 
must be competent evidence (a medical diagnosis) that the 
veteran actually has the disability for which service 
connection is sought.  38 U.S.C.A. §§ 1110, 1131; See also 
Hickson v.West, 12 Vet. App. 247 (1999).  Here, the evidence 
does not show that the veteran currently has PTSD (or for 
that matter any acquired psychiatric disability).  While an 
August 2000 VAMC behavioral health intake showed a 
provisional diagnosis of PTSD, subsequent VAMC records do not 
show that such provisional diagnosis (i.e. a temporary 
diagnosis needing future confirmation) was ever confirmed.  
An April 2002 VA psychiatric examination specifically found 
that while the veteran reported some PTSD symptoms, he did 
not meet current DSM-IV criteria for PTSD or any other 
psychiatric diagnosis. 

While the veteran has alleged that PTSD was diagnosed when he 
lived in Colorado, he did not respond to VA requests for an 
authorization to secure records of the treatment or 
evaluation in Colorado.  (And notably such records would only 
place the evidence in conflict, as VA examination in April 
2002 established that the veteran does not have acquired 
psychiatric disability.  While the veteran may believe that 
he has PTSD, as a layperson, his statements are not competent 
evidence of a medical diagnosis of such disability.  The 
United States Court of Appeals for Veterans Claims has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of proof that the veteran actually has PTSD, 
there is no valid claim for service connection for such 
disability.  See 38 C.F.R. § 3.304(f), Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


